Case: 10-11060     Document: 00511515390          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-11060
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS VALENCIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:10-CR-76-1


Before
PER CURIAM:*
        The Federal Public Defender appointed to represent Jesus Valencia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Valencia has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein.                 We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-11060   Document: 00511515390     Page: 2   Date Filed: 06/21/2011

                                 No. 10-11060

      Although counsel has moved for remand to correct a clerical error in the
judgment, the error has been resolved. The judgment was not properly uploaded
to this court. As a result, several pages of the judgment, as it appeared in the
paper and electronic appellate record, were blank. The completed judgment is
now available in the appellate record.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5 TH C IR. R. 42.2. Counsel’s motion for REMAND is DENIED
AS MOOT.




                                         2